UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F oREGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934; or xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2014; or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to ; or oSHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission File No. 0-30895 EXFO INC. (Exact name of registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) Canada (Jurisdiction of Incorporation or organization) 400 Godin Avenue, Quebec, Quebec, G1M 2K2, Canada (Address of principal executive offices) Benoit Ringuette, (418) 683-0211, benoit.ringuette@exfo.com, (418) 683-9839, 400 Godin Avenue, Quebec, Quebec, G1M 2K2, Canada (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Subordinate Voting Shares without par value NASDAQ Subordinate Voting Shares without par value TSX Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None As of August 31, 2014, the registrant had 28,703,750Subordinate Voting Shares outstanding and31,643,000Multiple VotingSharesoutstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x If this report is an annual report or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Checkone): Large accelerated filero Accelerated filerx Non-accelerated filero Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPo International Financial Reporting Standards as issued by thex International Accounting Standards Board Othero If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x TABLE OF CONTENTS PART I. Item 1. Identity of Directors, Senior Management and Advisers Item 2. Offer Statistics and Expected Timetable Item 3. Key Information A. Selected Financial Data B. Capitalization and Indebtedness C. Reasons for the Offer and Use of Proceeds D. Risk Factors Item 4. Information on the Company A. History and Development of the Company B. Business Overview C. Organizational Structure D. Property, Plants and Equipment Item 4A Unresolved Staff Comments Item 5. Operating and Financial Review and Prospects Item 6. Directors, Senior Management and Employees A. Directors and Senior Management B. Compensation C. Board Practices D. Employees E. Share Ownership Item 7. Major Shareholders and Related Party Transactions A. Major Shareholders B. Related Party Transactions C. Interests of Experts and Counsel Item 8. Financial Information A. Consolidated Statements and Other Financial Information B. Significant Changes Item 9. The Offer and Listing A. Offer and Listing Details C. Markets Item 10. Additional Information A. Share Capital B. Memorandum and Articles of Association C. Material Contracts D. Exchange Controls E. Taxation F. Dividends and Paying Agents G. Statement by Experts H. Documents on Display I. Subsidiary Information Item 11. Qualitative and Quantitative Disclosures about Market Risk Item 12. Description of Securities Other than Equity Securities PART II. Item 13. Defaults, Dividend Arrearages and Delinquencies Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds Item 15. Controls and Procedures Item 16. [Reserved] Item 16A. Audit Committee Financial Expert Item 16B. Code of Ethics Item 16C. Principal Accountant Fees and Services Item 16D. Exemptions from the Listing Standards for Audit Committees Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers Item 16F. Change in Registrant's Certifying Accountant Item 16G. Corporate Governance Item 16H.Mine Safety Disclosure PART III. Item 17. Financial Statements Item 18. Financial Statements Item 19. Exhibits Table of Contents DISCLOSURE REGARDING FORWARD-LOOKING INFORMATION This Annual Report contains forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995, and we intend that such forward-looking statements be subject to the safe harbors created thereby. Forward-looking statements are statements other than historical information or statements ofcurrent condition. Words such as may, expect, believe, plan, anticipate, intend, could, estimate, continue, orsimilar expressions or the negative of such expressions are intended to identify forward-looking statements. Inaddition, any statements that refer to expectations, projections or other characterizations of future events andcircumstances are considered forward-looking statements. They are not guarantees of future performance andinvolve risks and uncertainties. Actual results may differ materially from those in forward-looking statements due to various factors including, but not limited to, macroeconomic uncertainty as well as capital spending andnetwork deployment levels in the telecommunications industry (including our ability to quickly adapt cost structures with anticipated levels of business and our ability to manage inventory levels with market demand); future economic, competitive, financial and market conditions; consolidation in the global telecommunications test and service assurance industry and increased competition among vendors; capacity to adapt our future product offering to future technological changes; limited visibility with regards to customer orders and the timing of such orders; fluctuating exchange rates; concentration of sales; timely release and market acceptance of our new products and other upcoming products; our ability to successfully expand international operations; our ability tosuccessfully integrate businesses that we acquire; and the retention of key technical and management personnel. Assumptions relating to the foregoing involve judgments and risks, all of which are difficult or impossible to predict and many of which are beyond our control. Other risk factors that may affect our future performance andoperations are detailed in this Annual Report. We believe that theexpectations reflected intheforward-looking statements are reasonable based on information currently available to us, but we cannot assure you that the expectations will prove to have been correct. Accordingly, youshould not place undue reliance on these forward-looking statements. These statements speak only asofthedate of this document. Unless required bylaw or applicable regulations, we undertake no obligation torevise or update any of them to reflect events orcircumstances that occur after the date of this document. All dollar amounts in this Annual Report are expressed in US dollars, except as otherwise noted. PART I. Item 1. Identity of Directors, Senior Management and Advisers Not Applicable. Item 2. Offer Statistics and Expected Timetable Not Applicable. Item 3. Key Information A. Selected Financial Data The consolidated statements of earnings data for the years ended August 31, 2012, 2013 and 2014 andtheconsolidated balance sheets data as at August 31, 2013 and 2014 have been derived from our audited consolidated financial statements that are included elsewhere in this Annual Report. Consolidated statement ofearnings data for the year ended August 31, 2011 and consolidated balance sheets data as at August 31, 2011 and 2012 have been derived from our audited consolidated financial statements not included in this Annual Report. Consolidated financial statements for the years ended August, 31, 2011, 2012, 2013 and 2014 have been prepared in accordance with International Financial Reporting Standards (IFRS), as issued by the International Accounting Standards Board (IASB). 1 Table of Contents The selected financial data should be read in conjunction with our audited consolidated financial statements and the related notes included elsewhere in this Annual Report, and “Item 5. Operating and Financial Review and Prospects” of this Annual Report. Years ended August 31, (in thousands of US dollars, except share and per share data) Consolidated Statements of Earnings Data: Sales $ Cost of sales (1) Selling and administrative Net research and development Depreciation of property, plant and equipment Amortization of intangible assets Changes in fair value of cash contingent consideration – – ) ) Interest and other income ) Foreign exchange (gain) loss ) ) Earnings (loss) before income taxes ) Income taxes Net earnings (loss) from continuing operations ) Net earnings from discontinued operations – – – Net earnings (loss) for the year $ $ $ ) $ Basic and diluted net earnings (loss) from continuing operations pershare $ $ $ ) $ Basic net earnings (loss) per share $ $ $ ) $ Diluted net earnings (loss) per share $ $ $ ) $ Basic weighted average number of shares used in per share calculations(000’s) Diluted weighted average number of shares used in per share calculations(000’s) Other Consolidated Statements of Earnings Data: Gross research and development $ Net research and development $ As at August 31, (in thousands of US dollars) Consolidated Balance Sheets Data: Cash $ Short-term investments Total assets Long-term debt (excluding current portion) – – Share capital Shareholders’ equity $ The cost of sales is exclusive of depreciation and amortization, shown separately. B. Capitalization and Indebtedness Not Applicable. C. Reasons for the Offer and Use of Proceeds Not Applicable. 2 Table of Contents D. Risk Factors Our business and operating results could continue to be adversely affected by unfavorable macro-economic and market conditions, resulting in reductions of capital and operating expenditures byourcustomers. Broad macro-economic weakness previously resulted in sustained periods of decreased demand forourproducts and services that adversely affected our business and operating results. In fact, many ofourcustomers significantly reduced their capital and operating expenditures as they sought to conserve capital, reduce debt or address uncertainties or changes in their own business models. The prolonged recovery from the global financial crisis, budget deficits in several key countries, theinstability of the geo-political environment in many parts of the world, and other disruptions may continue toput pressure on global economic conditions. If global economic and market conditions or economic conditions in key markets, remain uncertain or deteriorate further, it could have a material adverse impact on our business and operating results. Difficult market conditions in the telecommunications industry persisted in fiscal 2014 duetoaforementioned economic conditions and uneven network operator spending, especially in the Americas. We do not know how long these uncertain macro-economic and market conditions will persist, the pace ofrecovery, and the magnitude of the impact of these market conditions on our business and results ofoperations. Continued orincreasingly adverse economic and market conditions could result in, among otherthings: ● difficulty forecasting, budgeting and planning due to the uncertain spending plans of current orprospective customers; ● increased competition for fewer network projects and sales opportunities; ● increased pricing pressure that may adversely affect revenue and gross margin; ● higher cost structure compared to revenue level; ● increased risk of charges related to excess and obsolete inventories, write-off of deferred tax assets and tax credits, and impairment of intangible assets and goodwill; ● customers’ financial difficulties and increased difficulty in collecting accounts receivable; and ● additional restructuring costs. Our business and operating results could continue to be adversely affected by periods of unfavorable macro-economic and market conditions or the worsening of those conditions, globally or specific to a particular region where we operate, and any resulting reductions inthe level of capital and operating expenditures byourcustomers. Fluctuations in the exchange rates between the Canadian dollar, US dollar, euro and other currencies may adversely affect our operating results. Our functional currency is the Canadian dollar. We are exposed to a currency risk as a result of our export of products manufactured in Canada, China and Finland. The majority of these export sales are denominated inUSdollars and euros, while a significant portion of our cost of sales, operating expenses and capital expenditures are denominated in Canadian dollars, US dollars and other currencies such as euros, British Pounds, Rupees (India) and Renminbis (China). As a result, even though wepartially manage our exposure to currency risks with forward exchange contracts (by selling US dollars for Canadian dollars and US dollars for Indian Rupees) andcertain operating expenses denominated in currencies other than the Canadian dollar, namely the US dollar and euro, weare exposed to fluctuations in the exchange rates between the Canadian dollar on one hand andtheUS dollar, euro and other currencies on the other. Any increase in the value of the Canadiandollar relative totheUS dollar and other currencies, or any unfavorable variance between the value of the Canadian dollar andthe contractual rates of our US dollar-Canadian dollar forward exchange contracts, could result in foreign exchange losses and have a material adverse effect on our operating results. 3 Table of Contents Foreign exchange rate fluctuations also flow through statement of earnings line items, since a significant portion of our cost of sales and operating expenses are denominated in Canadian dollars, euros and Indian rupees, and we report our results inUSdollars. Any decrease in the value of the USdollar relative totheCanadian dollar and other currencies, could have amaterial adverse effect onouroperating results and provide competitive advantages to our competitors. We must continue to overcome significant competition in our targeted industries in order to gain market share and achieve our growth strategy. The market for our business activity ─ namely designing, manufacturing, marketing and selling telecommunications test and service assurance solutions for fixed and mobile networks ─ is rapidly evolving andismarked byintense competition and technical innovation. Weanticipate the pace ofchange to remain high oreven accelerate for our targeted industries in the future. Wemight see the emergence ofnew competitors ortheconsolidation of current competitors, as the market fortelecommunications test and service assurance equipment evolves in response to technical innovations andeconomic conditions Main competitors in the test environment include global suppliers like Anritsu Corporation, Danaher Corporation (namely subsidiaries like Tektronix Communications and Fluke Networks) and JDS Uniphase Corporation, as well as other players like AFL Noyse, IXIA, Kingfisher International, ShinewayTech, Spirent Communications plc, VeEX Inc., and Yokogawa Electric Corporation. On the service assurance side, we mainly compete against Anritsu Corporation, Empirix, IXIA, JDS Uniphase Corporation, NetScout Systems, Inc., Spirent Communications plc, Tektronix Communications and Teoco. Some competitors have greater financial, technical and/or marketing resources than us. Consequently, they may be able todevote greater resources to the development, marketing, manufacturing, selling and support oftheir products inorder to capture market share. Competitors also may be better positioned than us to capture market share or to acquire companies andnewtechnologies that would potentially displace our products or render them obsolete. We cannot predict whether current or future competitors will develop or market products that offer higher performance, more features, or are more cost-effective than our current or future products. To remain competitive and achieve ourgrowth strategy, wemust increase our sales and develop cost-effective products and product enhancements that offer higher performance and more functionality, in current and new sectors, so that we can increase ourmarket share. Ourfailure to do so may harm our business, results of operations and financial condition. We have faced pricing pressure on our existing products and expect this pressure will continue. Ifwedonot continue to lower our manufacturing costs or introduce new products with higher margins, ourgross margin may decrease and our operating results may be adversely affected. Increased competition in the telecommunications test andservice assurance industry, along with consolidation among competitors and customers, will likely result inongoing downward pressure on average selling prices. For example, some of our customers have been subject toconsolidation and could obtain products from a vendor other than us, or demand more favorable terms andconditions from us, which would harm oursales and operating results. In addition, some customers may merge with or acquire our competitors anddiscontinue their relationships with us. This, in turn, may negatively affect ourgross margin. Pricing pressure can result from a number of factors such as, among other things: ● increased competition for business; ● reduced demand; ● limited number of potential customers; ● competition from companies with lower production costs, including companies operating in lower-cost environments; ● introduction of new products by competitors; ● greater economies of scale for higher-volume competitors; 4 Table of Contents ● large customers, who buy in high volumes, can exert substantial negotiating leverage over us; and ● resale of used equipment. As pricing pressure will likely continue to affect our existing products, we may have to increase thenumber of units sold to maintain our existing sales levels. If we are unable to increase our sales levels, lower ourmanufacturing costs, or introduce new products with higher margins, our gross margin may decline andouroperating results may suffer. We may not be able to make the acquisitions or strategic alliances needed for the development ofourbusiness and, if we do make such acquisitions or strategic alliances, we may not be able to successfully integrate the acquired businesses, products, technologies and personnel or realize the expected benefits ofstrategic alliances. We intend to carefully seek businesses through acquisitions and alliances, whose products andtechnologies are complementary to ours, orwhich will enable us to expand our markets and/or our market share. However, we may not be able to make any such beneficial transactions or a sufficient number of such transactions to meet our strategic goals. Ourcompetitors may be in a better position to acquire the same businesses, products and technologies that wewish to acquire. Ourfluctuating stock price, cash position, or ability toraise capital or issue debt on favorable terms at the time ofanacquisition may also affect our ability tocomplete such an acquisition. In April 2014, we acquired the assets of ByteSphere, a software company specializing in global IT management and network monitoring solutions. In June 2014, we acquired the business ofAito Technologies, a provider of customer experience analytics for mobile network operators, through an asset purchase deal. Acquisitions oralliances could also distract management’s attention from our day-to-day business and operations. Inthe event of any future acquisition or strategic alliance, we could, among other things: ● issue shares that would dilute individual shareholder percentage ownership; ● incur debt; ● assume liabilities and commitments; ● incur significant expenses related to acquisition costs; ● incur significant expenses related to amortization of additional intangible assets; ● incur significant impairment losses of goodwill and intangible assets related to such acquisitions; and ● incur losses from operations. In the event that we complete acquisitions or sign strategic alliances, we may be unable to successfully integrate acquired companies or realize the expected benefits of alliances. Integration risks include, among otherthings: ● the risk of not realizing the expected benefits or synergies from such acquisitions or alliances; ● problems integrating the acquired operations, technologies, products and personnel; ● risks associated with the transfer of acquired know-how and technology; ● unanticipated costs or liabilities; ● diversion of management’s attention from our core business; ● adverse effects on existing business relationships with suppliers and customers; ● risks associated with entering markets in which we have no or limited prior experience; and ● potential loss of key employees, particularly those of acquired organizations. Ultimately, the failure to make acquisitions or strategic alliances, or the inability to effectively integrate acquisitions and realize the expected benefits of alliances, could disrupt our overall business and harm ourfinancial condition. 5 Table of Contents If we fail to adapt appropriately to the challenges associated with operating internationally, theexpected growth of our business may be impeded and our operating results may be affected. For the fiscal year ended August 31, 2014, customers outside of the United States and Canada accounted for 55.5% of our sales. Our international sales will be limited if we cannot establish and maintain relationships with international distributors, set up additional foreign operations, expand international sales channel management, hire additional personnel, develop relationships with international network operators and network equipment manufacturers, and operate adequate after-sales support internationally. Even if we are able to successfully operate and expand our international operations, we may not be able tomaintain orincrease international market demand for our products. Our international operations are subject toanumber ofrisks, including, among other things: ● challenges in staffing and managing foreign operations due to the limited number of qualified candidates, employment laws and business practices in foreign countries, any of which could increase the cost and reduce the efficiency of operating in foreign countries; ● fluctuations among currencies; ● our inability to comply with import/export, environmental and other trade compliance regulations ofthe countries in which we do business, together with unexpected changes in such regulations; ● measures to ensure that we design, implement and maintain adequate and effective controls over our financial processes and reporting in the future; ● failure to adhere to laws, regulations and contractual obligations relating to customer contracts invarious countries; ● difficulties in establishing and enforcing our intellectual property rights; ● inability to maintain a competitive list of distributors for indirect sales; ● tariffs and other trade barriers; ● economic instability in foreign markets; ● wars, acts of terrorism and political unrest; ● language and cultural barriers; ● lack of integration of foreign operations; ● potential foreign and domestic tax consequences; ● technology standards that differ from those on which our products are based, which could require expensive redesign and retention of personnel familiar with those standards; ● longer accounts receivable payment cycles and possible difficulties in collecting payments which mayincrease our operating costs and hurt our financial performance; and ● failure to meet certification requirements. Any of these factors could harm our international operations and negatively affect our business, results ofoperations and financial condition. The recurrence of weakness in these economies or of weakness in other foreign economies could also have a significant negative effect on our future operating results. Our reliance on software development resources in India and manufacturing personnel in China mayexpose us to unanticipated costs or liabilities. In addition to research and development centers in Quebec City, Canada, Montreal, Canada, Concord, Canada, Boston, United States, and Oulu, Finland, we maintain a software development center in Pune, India. Wealso manufacture high-volume, low-complexity products at our wholly-owned production facility inShenzhen,China. 6 Table of Contents Over the years, we have significantly increased our software development andmanufacturing activities inIndia and China, respectively. There is no assurance that our reliance on software development resources inIndia and manufacturing personnel in China will enable us to maintain our cost structure at current levels, achieve additional cost savings, or generate greater resource efficiency. Furthermore, oursoftware development and manufacturing efforts abroad involve significant risks in addition to the ones disclosed in other risk factors: ● difficulty in hiring and retaining appropriate engineering and manufacturing resources due tointense competition for such resources and resulting wage inflation; ● exposure to misappropriation of intellectual property and proprietary information; ● heightened exposure to changes in the economic, regulatory, security, and political conditions ofthese countries; ● fluctuations in currency exchange rates; ● changes in tax compliance in India and China; ● cash management and repatriation of profit; and ● high inflation rates which could increase our operating costs. If we are unable to adapt to current and future changes in technology or if we are unable to introduce new and enhanced products on a timely basis, our products may become obsolete, which could prevent us from achieving our growth strategy and adversely affect our operating results. The industries that we serve are characterized by rapidly evolving technology and industry standards that result in frequent new product introductions. Any failure by us to anticipate or respond to new technological developments, customer requirements or evolving standards could have a material adverse effect on our business, results of operations and financial condition. The development of proprietary technology entails significant technical and business risks and requires substantial expenditures and lead times. The success of our new product introductions will depend on several factors, including, among other things, our ability to: ● properly identify and anticipate customer needs; ● innovate and develop new products; ● gain timely market acceptance for new products; ● manufacture and deliver our new products on time, in sufficient volume and with adequate quality; ● price our products competitively; ● continue investing in our research and development programs; and ● anticipate competitors’ announcements of new products. Failure to do the above could be exploited by our competitors. If we lose market share as a result oflapses in our product development, our business would suffer. Our products may have unforeseen defects that could harm our reputation, impede market acceptance of our products and negatively impact our business, results of operations and financial condition. Given their complexity, our products may contain undetected software or hardware defects, inaccurate calibration or compatibility problems, or regulatory compliance issues, particularly when they are first introduced orwhen new versions are released. There can be no assurance that, despite our testing and diligent efforts, defects will not be found in new products after they have been fully deployed and operated under peak stress conditions, orthat customized products will meet customer sign-off acceptance requirements. If we are unable tofix defects orother problems or meet custom requirements, we could experience, among other things: ● costly repairs; ● product returns or recalls; ● damage to our brand reputation; ● loss of customers, failure to attract new customers or achieve market acceptance; ● diversion of development and engineering resources; 7 Table of Contents ● legal actions by our customers, including claims for consequential damages and loss of profits; and ● legal actions by governmental entities, including actions to impose product recalls and/or forfeitures. The occurrence of any one or more of the foregoing could seriously harm our business, results ofoperations and financial condition. Our intellectual property and proprietary technology are important to the continued success ofourbusiness. Our failure to protect this proprietary technology may significantly impair ourcompetitiveposition. Our success and ability to compete depend to a significant extent on our proprietary technology, with which we attempt to prevent others from using the innovations that are central to our existing and future products. As of August 31, 2014, our records indicate that we held the following portfolio of utility patents: 49actively-maintained granted U.S. patents, 41 granted or validated patents in countries of the European Union, 6patents in Canada, 8 patents in China, and 3 patents in other jurisdictions. In addition, we have 28 utility patent applications (including provisional applications) pending in the U.S., 2 in Canada, 10 in China, 22 patent applications at the European Patent Office or directly entered at the national patent office of an EU member country, and 9 applications in other countries. In addition, there are 2 International Applications under the Patent Cooperation Treaty that have not yet entered the national/regional phase. As of August 31, 2014, our records also indicate that we hold 2 granted “design” patents in each of China and Europe, as well as 10 pending design patent applications, in the United States and several other jurisdictions. We also rely on a combination ofcopyright and trademark laws, trade secrets, confidentiality procedures, contractual provisions and license agreements to protect our proprietary technology. We may have to engage in litigation, formal Opposition Proceedings, or the like in order to protect our patents and other intellectual property rights or to determine thevalidity or scope of the proprietary rights of others. Such litigation and Opposition Proceedings can be time-consuming and expensive, regardless of whether we win or lose. The process of seeking patent protection can be long and expensive and we cannot be certain that anycurrently pending or future applications will actually result in issued patents, or that, even if patents areissued, they will be of sufficient scope or strength to provide meaningful protection or commercial advantage to us. We also rely on trade secret protection for our technology, in part through confidentiality agreements with our employees, consultants, distributors and third parties. However, these agreements may be breached orotherwise rendered ineffective and we may not have adequate remedies for any breach or shortfall of these agreements. In any case, others may come to know about our trade secrets through a variety of methods. Inaddition, the laws of some jurisdictions in which we sell our products may not protect our intellectual property rights to the same extent as do the laws of Canada and the United States. Our intellectual property rights, particularly our existing or future patents, may be invalidated, circumvented, challenged or required to be licensed to others. Our intellectual property rights are important assets for us. Various events outside of our control pose athreat to our intellectual property rights, as well as to our products, services and technologies. For example, effective intellectual property protection may not be available in every country in which our products and services are distributed. Also, the efforts we have undertaken to protect our proprietary rights may not be sufficient oreffective. Furthermore, others may develop technologies that are similar or superior to our technology, duplicate orreverse engineer our technology, or design around the patents owned or licensed by us. We cannot be sure that thesteps that we take to protect our technology will prevent misappropriation or infringement. If we fail toprotect our technology, thereby enabling others to copy or use it, we will be less able to differentiate ourproducts and our sales may decline. 8 Table of Contents Others may claim that our products infringe upon their intellectual property rights, or they mayinfringe our intellectual property, and we may expend significant resources enforcing or defending ourrights or suffer competitive injury. Litigation regarding intellectual property rights is common in the technology industry and third-party infringement claims involving technologies may increase. If an infringement claim is filed against us,wemaybeprevented from using some of our technologies and may incur significant costs to resolve the claim. Conversely, we may be required to spend significant resources to monitor and enforce our intellectual propertyrights. We could incur substantial costs in defending ourselves and our customers against infringement claims orin bringing infringement claims against others. Litigation could also adversely affect sales of the challenged product or technology and divert the efforts of our management and technical personnel. In the event ofaninfringement claim, we may be required to obtain one or more licenses from third parties. We cannot assure you that we, or our customers, could obtain necessary licenses from third parties at a reasonable cost oratall.Ifwefail to obtain alicense where one is required, we could incur substantial liabilities and be forced tosuspend the marketing of the challenged products. Our use of open source software in our products could adversely affect our ability to sell our products and subject us to possible litigation. Some of our products contain software modules licensed to us by third-party authors under “open source” licenses. If our proprietary commercial software were to incorporate open source software, we might, under the terms of certain open source licenses, be required to license that combined software as well as release the source code of the combined software to third parties. This could allow third parties to use our proprietary software at no charge, could enable our competitors to create similar products with lower development effort andtime, and ultimately could result in a loss of product sales and lower revenues for us. We could be subject to suits by parties claiming infringement of intellectual property rights in what webelieve to be licensed open source software. Moreover, we cannot assure you that our internal processes forcontrolling our use of open source software in our products will be effective.If we are held to have breached the terms of an open source software license, we could be required to seek licenses from third parties to continue offering our products, to re-engineer our products, to discontinue the sale of our products if re-engineering could not be accomplished in a timely manner, to allow third parties to use our products at no charge under the terms ofthat open source software license, or to make generally available, in source code form, our proprietary software, any of which could adversely affect our business, operating results, and financial condition. Our quarterly revenues and operating results are subject to significant fluctuations and you should notrely on them as an indication of our future performance. Our sales and operating results have fluctuated from quarter to quarter in the past and significant fluctuations may occur in the future. Because our service assurance and wireless test systems vary in size andcomplexity and in certain instances require customer acceptance before revenue recognition occurs, our sales may fluctuate significantly on a quarterly basis. Many of our deals involve lengthy sales cycles, contract negotiations as well as extensive product testing, laboratory or network certification, including network-specific orregion-specific processes. In addition, our sales and operating results generally depend on the volume andtiming of the orders wereceive from customers as well as our ability to fulfill received orders. On the other hand, our cost of sales and operating expenses, which include manufacturing overhead costs, selling andadministrative, research and development, as well as depreciation and amortization expenses, are relatively fixed in the short term. If we sell fewer products than anticipated, if there is a delay in the launch ofnew products, or if prices for our products decline, we may not be able to quickly reduce our cost of sales andoperating expenses inresponse to lower sales. Factors that could affect the amount and timing of our sales, and cause quarterly fluctuations in our revenue and operating results include, among other things: 9 Table of Contents ● length of the sales cycle for certain products, especially those that are higher priced and more complex; ● sales cycle prolonged by lengthy customer acceptance; ● timing of product launches and market acceptance of our new products for us as well as those ofourcompetitors; ● our ability to sustain product volumes and high levels of quality across all product lines; ● timing of shipments for large orders; ● effect of seasonality on sales and bookings; and ● losing key accounts and not successfully developing new ones. Our sales and operating results could also be volatile due to a number of factors, some of which we have little or no control over, including, without limitation: ● fluctuating demand for telecommunications test and service assurance equipment; ● changes in the capital spending and operating budgets of our customers, which may cause seasonal orother fluctuations in product mix, volume, timing and number of orders we receive from ourcustomers; ● order cancellations or rescheduled delivery dates; ● pricing changes by our competitors or suppliers; ● insufficient or excess inventory; ● variations in the mix between higher and lower-margin products and services; ● customer bankruptcies and difficulties in collecting accounts receivable; ● restructuring and impairment charges; ● foreign exchange rate fluctuations; ● general economic conditions, including a slowdown or recession; ● distorted effective tax rate due to non-taxable/deductible elements and unrecognized deferred taxassets; and ● effects of recent acquisitions of businesses. We may in the future choose to reduce prices, increase spending, or modify our product portfolio inresponse to actions by competitors or in an effort to pursue new market opportunities. These actions may also adversely affect our business and operating results and may cause our quarterly results to be lower than theresults of previous quarters. Due to these factors, you should not rely on quarter-to-quarter comparisons ofour results of operations as an indication of our future performance. We depend on short-term arrangements with a single supplier or a limited number of suppliers forsome key components andmaterials in our products, which makes us susceptible to supply shortages orprice fluctuations that could adversely affect our operating results. We depend on a single supplier or a limited number of suppliers for some of the parts used tomanufacture our products forwhich alternative sources may not be readily available. In addition, allofourorders are placed through individual purchase orders and, therefore, our suppliers may stop supplying parts to us at any time. Our reliance on a single source orlimited number of suppliers could result in increased costs, delivery problems, reduced control over product pricing and quality and could require us to stockpile critical parts. Financial difficulties of suppliers could also affect our ability to obtain necessary parts in a timely manner. Any interruption or delay in the supply of any of these parts could significantly harm our ability to meet scheduled product deliveries to our customers and cause us to lose sales. Furthermore, the process of qualifying anewmanufacturer for complex parts designed to our specifications, such as our optical, electronic andmechanical parts, is lengthy and would consume a substantial amount of time of our technical personnel andmanagement. If we were required to change a supplier in a short period of time, our business would bedisrupted. In addition, wemaybeunsuccessful in identifying a new supplier capable of meeting and willing tomeet our needs onacceptable terms. Consolidation involving suppliers could further reduce the number ofalternatives available tous and increase the cost of parts, which would make our products less competitive andresult inlower margins. 10 Table of Contents If we fail to maintain an effective system of internal controls, we may not be able to accurately report our financial information or prevent fraud, which could harm our operating results and cause investors tolose confidence in our reported financial information. Effective internal controls are necessary for us to provide reliable and accurate financial information andeffectively prevent fraud. We devote significant resources and time to comply with the requirements oftheSarbanes-Oxley Act of 2002. In addition, Section 404 of the Sarbanes-Oxley Act of 2002 requires that weassess and that our independent auditor attests to the design and operating effectiveness of our internal controls over financial reporting. Our compliance with the annual internal control report requirement for each fiscal year will depend on the effectiveness of our financial reporting as well as data systems and controls throughout our company and operating subsidiaries. Furthermore, we cannot be certain that these measures will ensure that we design, implement and maintain adequate controls over our financial processes and reporting inthe future, especially in the event of acquiring companies that are not in compliance with Section 404 oftheSarbanes-Oxley Act of 2002. As well, the complexity of our systems and controls may become more difficult to manage as we transform our operating structure and continue to reduce infrastructure costs. To effectively manage these changes, we will need to continue to improve our operational, financial and management controls andour reporting systems and procedures. Any failure to implement newly required or improved controls, difficulties encountered in their operation, or difficulties in the assimilation of acquired businesses into our control system, could harm our operating results or prevent us from meeting our financial reporting obligations. Inferior internal controls could also cause investors to lose confidence in our reported financial information, which could have a negative effect on our share price and our access to capital. We require employees and managers who are knowledgeable about the specialized nature ofourbusiness. If we are unable to attract and retain sufficient numbers of highly skilled technical, sales, marketing, senior management and other personnel, our operations and financial results will suffer. Due to the specialized nature of our business, we are highly dependent on the continued service ofandonour ability to attract qualified engineering, sales, marketing, senior management and other personnel. Ifweare unable to attract and retain such qualified personnel, it could have a material adverse effect onourbusiness, results of operations and financial condition. We must also provide significant training for our employees due to the highly specialized nature ofthetelecommunications test and service assurance industry. The knowledge base of our current personnel maybe inadequate orwemayfail to assimilate and train new employees. Highly skilled employees with theeducation and training that we require – especially employees with significant experience and expertise ininternational business development, product management, sales, engineering and operations – may bedifficult to find. Once trained, ouremployees may also be hired by our competitors or leave the organization. We may become involved in various lawsuits and legal proceedings that may substantially increase ourcosts and harm our business. We may from time to time become involved in various lawsuits and legal proceedings. Litigation is subject to inherent uncertainties and an adverse result may arise from time totime that could have a material adverse effect on our business, results of operations or financial condition. Anylitigation to which we are subject could require significant involvement of our senior management and may divert management attention from ourbusiness and operations. In addition, the failure of our products to perform tocustomer expectations could give rise to product liability and warranty claims. We carry insurance for product liability andtake accounting reserves for warranty claims that we consider adequate in view of industry practice, but this may not be sufficient to cover allpotentialliability. 11 Table of Contents We may also face other types of claims by third parties in relation to the conduct of our business. Asuccessful claim against us for an amount exceeding our policy limits would force us to use our own resources topay the claim, which could result in a reduction of our cash available for other uses, increase our expenses andhave a negative effect on our business, results of operations and financial condition. If we suffer loss to our factories or facilities, our operations could be seriously harmed. Our factories and facilities may be subject to catastrophic losses due to fire, vandalism, terrorism or other natural or man-made disasters. We do not have redundant multiple-site capacity and if any of our facilities orfactories were to experience a catastrophic loss, it would disrupt our operations, delay production, shipments andrevenue and result in large expenses, thereby harming our results of operations. Unexpected declines in our research and development and other tax credits and grants may have anadverse effect on our business. Our historical operating results reflect substantial benefits from programs sponsored by Canadian federal andprovincial governments for the support of research and development activities. In addition, EXFO Oy (formerly NetHawk Oyj), which was acquired in 2010, is entitled to government grants from a Finnish technology organization for research and development activities conducted in Finland.Altogether, research and development tax credits and grants represented 14.5% of our gross research and development expenses for the year ended August31, 2014. Our research and development projects entitled to government grants from the Finnish technology organization must be pre-approved and the grant is subject to certain conditions. In the event a specific condition isnotmet,we may be required to reimburse a portion or the entire amount of the grant received, which would have material adverse effect on our results of operations and financial condition. If changes in laws or government policies terminate or adversely modify the Canadian federal and provincial government programs or the Finnish government program, under which we receive the majority ofourresearch and development and other tax credits and grants, or if we unexpectedly become unable toparticipate in or take advantage of these programs, then our net research and development and other expenses will materially increase or we may decrease our research and development activities. For example, in March 2012, theCanadian federal government announced a series of measures that, among other things, reduced ourCanadian federal tax credit rate on eligible expenses from 20% to 15% starting in calendar 2014. In addition, effective June2014, our provincial tax credit rate on eligible expenses decreased from 17.5% to 14%. In addition, to the extent that wemay increase our research and development activities in India, orpotentially acquire new companies, our increased R&D activities may not be eligible for these programs. Ifwewere required todecrease our research and development activities, orwere unable to benefit from other taxcredits and grants, this could have a material adverse effect on our business, results of operations andfinancialcondition. Changes in our effective tax rate or adverse outcomes resulting from tax audits, including international inter-company transfer price audits, may have an adverse impact on our results. As an international corporation, we are subject to taxation in the various jurisdictions in which weconduct business. Significant judgment is required in the determination of our worldwide provision for income taxes and this determination requires the interpretation and application of complex tax laws and regulations. Oureffective tax rate may be adversely impacted by the level of earnings, by changes in the mix of earnings/losses among companies andcountries which may have different statutory tax rates, by the write off of our deferred taxassets, by the intercompany transfer price used andbychanges intax rules and regulations. We are also subject to income tax and transfer pricing audits inthe respective jurisdictions in which we conduct business. Weregularly assess the likelihood of adverse outcomes resulting from these audits and review the adequacy of our provisions for income taxes. There can be no assurance that the outcomes ofthese tax audits will not result inliabilities in excess of our provisions, which can have an adverse impact on our results and financial condition. 12 Table of Contents Our current principal stockholder has effective control over our business. As of November 1, 2014, Germain Lamonde, our Chairman of the Board, President and Chief Executive Officer, held 92.9% of the voting rights in our stock. By virtue of his stock ownership, Mr. Lamonde has effective control over all matters submitted to our stockholders, including the election of our Directors, and exercises significant control over our policies and affairs. Such concentration of voting power could have the effect ofdelaying, deterring or preventing a change in control or other business combinations that might otherwise bebeneficial to our stockholders and may harm the market price of our shares. If we complete major acquisitions of complementary businesses, products or technologies, wemayneed additional capital, and may not be able to raise additional capital on favorable terms oratall,which could limit our ability to grow and could increase our costs. Our future liquidity and capital requirements are difficult to predict because they depend on numerous factors, including the success of our existing and new product offerings as well as competing technology andmarket developments. As a result, we may not be able to generate sufficient cash flows from our operations to meet additional working capital requirements, support additional capital expenditures or take advantage ofacquisition opportunities. As at August 31, 2014, we held $59.8million in cash and short-term investments. We may need to raise additional capital in the future. Our ability to obtain additional financing will besubject to a number of factors, including market conditions, reduced access to credit facilities and our operating performance. These factors may render the timing, amount, terms and conditions ofadditional financing unattractive for us. If we raise additional funds by selling equity securities, the relative ownership of our existing investors could be diluted or new investors could obtain terms more favorable than previous investors. If we raise funds through debt financing, wecould incur significant borrowing costs andberequired to meet restrictive debt covenants. If we are unable to raise additional funds when needed oratterms satisfactory tous,our ability tooperate and grow our business could be impeded. Our business and operations would suffer in the event of a failure of our information technologyinfrastructure. We rely upon the capacity, efficiency and security of our information technology hardware and software infrastructures and those from third parties, as well as our ability to expand and update these infrastructures, inresponse to our evolving needs. Any failure to manage, expand, update or secure our information technology infrastructures or any failure in the operation of these infrastructures could harm our business. Our information systems and third-party systems may be vulnerable to damages from computer viruses, natural disasters, unauthorized access, theft of information and other similar disruptions. Any system failure, accident or security breach could result in disruptions to our operations. To the extent that any disruption, security breach or cyber-attack results in a loss or damage to our data, or inappropriate disclosure of confidential information, it could harm our business. In addition, these events may force us to devote more money andresources in order to protect ourselves against damages caused by these disruptions or security breaches inthe future. 13 Table of Contents Compliance with SEC rules relating to “conflict minerals” may require usandour suppliers to incur substantial expense and may result in disclosure by us that certain minerals used incomponents and/or products we contract to manufacture may contain such “conflict minerals”. The SEC adopted disclosure requirements under Section 1502 of the Dodd-Frank Act, regarding the source of certain conflict minerals for issuers for which such conflict minerals are necessary to the functionality or production of a product manufactured, or contracted to be manufactured, by that issuer, which are mined from the Democratic Republic of Congo (“DRC”) and adjoining countries. The metals covered by the rules include tin, tantalum, tungsten and gold, commonly referred to as “3TG.” Because we use components which contain tin, tantalum, tungsten or gold, the SEC rules require us to conduct a reasonable country of origin inquiry todetermine if we know or have reason to believe any of the minerals used in the production process may have originated from the DRC or an adjoining country (collectively referred to as “covered countries”) and to perform further supply chain due diligence on the source and chain of custody of those minerals to determine if they originated in one of the covered countries and, if so, whether they financed orbenefited armed groups in the covered countries. Our material sourcing isbroad based and multi-tiered, and we may not be able to easily verify the origins for all metals used in our products. As a result, the costs of the aforementioned diligence efforts by us and by our suppliers could be significant. In addition, disclosures by us mandated by the new rules which are perceived by the market to be “negative” may cause customers to refuse to purchase our products. We are unable to assess the cost of continuing compliance with this rule, and there can be no assurance that the cost will not have an adverse effect on our business, financial condition or results of operations. The additional disclosure rules were effective for calendar year 2013 and we made our first filing on May 30, 2014. If we are held liable for the violation of the applicable anti-bribery laws, it could have a material adverse effect on our business. We are subject to the applicable anti-bribery laws in countries we do business, which generally prohibit companies, their subsidiaries, their affiliates and their intermediaries from making improper payments togovernment officials for the purpose of obtaining or keeping business or otherwise obtaining favorable treatment. The anti-bribery laws generally apply to companies, individual directors, officers, employees andagents. Under the applicable anti-bribery laws, companies may be held liable for actions taken by agents orlocal partners or representatives. If we or our intermediaries fail to comply with the requirements oftheapplicable anti-corruption laws, governmental authorities in the U.S., in Canada or other countries could seek to impose civil and/or criminal penalties, which could have a material adverse effect on our business, results of operations, financial conditions and cash flows. Our stock price is volatile. Our stock price has experienced substantial volatility in the past and may remain volatile in the future. Volatility in our stock price can arise from a number of factors discussed in this “Risk Factors” section. Our stock price will fluctuate based on our financial performance and growth expectations. It can also be affected by public announcements from our competitors and our customers in the telecommunications industry. In addition, turmoil in credit markets and in the broader economy can contribute to share price and volume fluctuations inglobal stock markets. During fiscal 2014, our closing stock price on NASDAQ ranged from a high of $5.70 per share toalowof $4.13 per share. These aforementioned factors, including volatility often unrelated to the operating performance of our company, may materially affect our stock price in the future. 14 Table of Contents Item 4. Information on the Company A. History and Development of the Company Our legal name and commercial name is EXFO Inc. / EXFO inc. Our head office is located at 400 Godin Avenue, Quebec, Quebec, Canada, G1M 2K2 and our main telephone number is (418) 683-0211. Our e-mail address is info@EXFO.com and our website is www.EXFO.com. Information on our website is not incorporated byreference in this Annual Report. Our agent for service in the United States is CT Corporation System, 111 Eighth Avenue, New York, New York 10011. Our Transfer Agent and Registrar is CST Trust Company (CST), 2001 University Street, Suite 1600, Montreal, Quebec, Canada, H3A 2A6. This Annual Report contains trademarks and registered trademarks of us and other companies. We were incorporated in Canada on September 18, 1985 pursuant to the Canada Business Corporations Act. Since that date, we have amended our articles on various occasions mainly to modify our legal and corporate names and our share capital. Since we are using this Form 20-F as an annual report, we have provided herein the information required pursuant to Item 4A(4) for the period beginning as at September1,2013 until the date of this Annual Report. Forinformation responsive to this Item 4A(4) for prior periods, please refer to our previously filed Annual Reports on Form 20-F. Information in our previously filed Annual Reports on Form 20-F is not incorporated by reference inthis Annual Report. On January 8, 2014, we announced that our Board of Directors approved the renewal of our share repurchase program, by way of a normal course issuer bid on the open market of up to 10% of our issued andoutstanding subordinate voting shares, representing 2,043,101 subordinate voting shares at the prevailing market price. The period of the normal course issuer bid commenced on January 13, 2014 and will end onJanuary12, 2015. As of November 10, 2014, we had repurchased for cancellation351,743 shares under that program for an aggregate net purchase price of $1.4 million. On April 4, 2014, we acquired the assets of ByteSphere LLC, a Boston-area software company specializing in global IT management and network monitoring solutions. This transaction extends our service assurance offering into infrastructure performance visibility through highly scalable device and network element polling. This acquisition is immaterial. On June 19, 2014, we acquired the assets of Aito Technologies Ltd, a Finnish provider of customer experience analytics for mobile network operators. This acquisition is immaterial. B. Business Overview We are a leading provider of next-generation test, service assurance and end-to-end quality of experience solutions for mobile and fixed network operators and equipment manufacturers in the global telecommunications industry. Our intelligent solutions with contextually relevant analytics are designed to improve end-user quality of experience, enhance network performance and drive operational efficiencies throughout the network and service delivery lifecycle. We target high-growth market opportunities related to increasing bandwidth and improving quality ofexperience on network infrastructures: 4G/LTE (long-term evolution), wireless backhaul, small cells and distributed antenna systems (DAS), 100G network upgrades and fiber-to-the-home (FTTH)/fiber-to-the-curb (FTTC)/fiber-to-the-node (FTTN) deployments. 15 Table of Contents We were founded in 1985 in Quebec City, Canada. Our original products were focused on the needs ofinstallers and operators of fiber-optic networks. Customers use these field-portable test solutions fortheinstallation, maintenance and troubleshooting of optical networks. Over the past several years, we have enhanced our competitive position in the global telecommunications test and service assurance industry through acquisitions of transport and datacom, copper/xDSL and wireless test companies as well as an IP service assurancebusiness. We launched 24 new products or major enhancements in fiscal 2014. Key new product introductions in2014 included, among others, an all-in-one optical and Ethernet test module that accelerates the deployment and troubleshooting of wireless backhaul, small cell and metro Ethernet networks; a monitoring solution designed to offer end-to-end visibility of network infrastructure performance through the distributed polling ofseveral thousandsofnetwork elements; among the industry’s smallest platformfor high-speed, multi-technology testing in the field; aservice assurance solution designed to enable mobile operators to proactively monitor and assure quality of experience of voice-over-LTE (VoLTE) deployments; a tablet-based OTDR series that is designed tosimplify and reduce testing time onfixed and mobile networks; and a fully automated fiber inspection probe that is designed to eliminate error risks and reduce fiber connector inspection time by more than 50%. Industry Background Market conditions remained challenging in fiscal 2014 as the telecommunications industry faced several headwinds including reduced spending levels among tier-1 network operators, especially in the Americas; merger activity which slowed down deployments mainly in the United States; and project delays on a global basis asnetwork operators weighed major architectural changes to network functions virtualization (NFV) and software defined networking (SDN) technologies. Against this backdrop, wireline and wireless network operators are faced with a daunting task astheproliferation of smart phones and tablets, coupled with the explosion in video streaming, is driving anexponential increase in data traffic and network complexity. According to Cisco’s Visual Networking Index, global IP traffic will increase nearly threefold from 2013 to 2018, reaching 1.6 zettabytes per year in 2018. (Azettabyte is equal to 1,000 exabytes or 250 billion DVDs). Global mobile traffic, a subset of this larger group, isexpected to increase almost 11-fold during the same period, according to Cisco. Consequently, network operators are seeking solutions that help them expand network capacity, deliver new, revenue-generating services and improve quality of experience for subscribers, while reducing the cost of operating their networks. Growth Strategy Our long-term goal is to become the market leader in the global telecom test and service assurance industry. Given surging bandwidth demand and the need to better monetize their networks, we believe that wireless and wireline network operators and equipment manufacturers must make considerable investments tonetwork infrastructures. To achieve our goal, we plan to: ● Increase our presence with wireless operators; ● Expand our sales with Tier-1 network operators; ● Evolve from an instruments to a solutions supplier; and ● Accelerate profitability. Customers Telecom customers on a global basis use our test and service assurance solutions to enable their wireline and wireless networks to perform optimally during their complete life cycles: research, development, manufacturing, installation, maintenance and monitoring. 16 Table of Contents We initially developed telecom test equipment for wireline network operators and, to a lesser extent, component vendors and equipment manufacturers, but over the years we have expanded our offering to wireless network operators, cable television companies, public utilities, private network operators, third-party installers, equipment rental companies, large enterprises and laboratory researchers. In fiscal 2014, our top customer accounted for 6.1% of our sales and our top three customers represented 11.6%. In comparison, our top customer accounted for 6.1% of sales and our top three customers represented 13.5% in 2013, while our top customer accounted for 4.4% of sales and our top three customers represented 12.0% in 2012. Products We offer an extensive range of wireline and wireless test and service assurance solutions to the global telecommunications industry. We believe our success has been largely predicated on our core expertise indeveloping test equipment for wireline networks. Following the acquisition of Brix Networks in April 2008, weexpanded our product portfolio into the service assurance market for next-generation IP networks. Through the acquisition of NetHawk Oyj in March 2010, we offer test and service assurance solutions for 2G, 3G and 4G/LTE wireless networks. In April 2014, we acquired the assets of ByteSphere, a software company specializing in global ITmanagement and network monitoring solutions. This transaction extends our service assurance offering intoinfrastructure performance monitoring market through highly scalable device and network element pollingtechnology. In June 2014, we acquired the assets of Aito Technologies, a provider of customer experience analytics formobile network operators. We have combined the analytics software capabilities of Aito Technologies with ourwireless product portfolio to provide mobile operators with heightened, end-to-end visibility and in-depth troubleshooting capabilities of their 3G and 4G/LTE networks. Both of these asset acquisitions are non-material. We believe the competitive advantages of our products include a high degree of innovation, modularity (especially wireline products) and ease of use. Ultimately, we believe our products enable network equipment manufacturers and operators to design, deploy, troubleshoot and monitor wireline and wireless networks, andalso help customers reduce their operating expenses. Products for Network Operators Wireline Test Equipment We provide an extensive range of portable test solutions that are mainly used by network operators toinstall, turn up and maintain their optical and copper-based telecommunications networks. These products areavailable as handheld test instruments, portable platforms with related modules, and as rack-mounted chassis with related modules. Our handheld instruments are durable, compact and easy to use. Our field-test platforms, namely the FTB-1 Platform, FTB-200 Compact Platform, FTB-500 Platform andnewly launched FTB-2 Pro Platform, are at the core of our wireline product portfolio. Our FTB-1 Platform, designed for frontline technicians in the field, is a single-slot, modular platform dedicated to fiber-optic, copper, Ethernet, fiber-to-the-home and multiservice testing applications. Our FTB-200 Compact Platform, conceived forthe “super field technician,” holds up to two interchangeable modules that are also fully compatible with ourmore advanced FTB-500 platform. Test technologies well suited for the FTB-200 Compact Platform include awide range of singlemode and multimode optical time-domain reflectometers (OTDRs), automated optical losstest sets (OLTS), SONET/SDH analyzers up to 10 Gbit/s, as well as Gigabit Ethernet (GigE) and 10 Gigabit Ethernet testers. 17 Table of Contents Our third-generation field-testing platform, the FTB-500, is available in two configurations for various high-end tasks with transmission rates up to 100 Gbit/s. The four-slot model of the FTB-500 is designed forDatacom testing, OTDR analysis, optical loss, Ethernet and multi-service transport (SONET/SDH/OTN) testing. The eight-slot model is a high-performance, multiple-protocol unit that allows users to combine next-generation SONET/SDH functions with Ethernet, Fibre Channel and optical-layer testing capabilities. It can handle dispersion characterization (PMD and CD), as well as DWDM/ROADM testing with optical spectrum analysis. Our FTB-2 Pro Platform, released in fiscal 2014, offers the power and scalability of a multi-technology, high-performance unit, but in a smaller form factor. The FTB-2 Pro Platform can host two single-slot test modules, such as an OTDR and Ethernet tester, and characterize transmission rates up to 100 Gbit/s. All four portable platforms support USB, mobile, Wi-Fi, and Bluetooth connectivity capabilities toefficiently manage testing and reporting operations in the field. These PC-centric, open-ended platforms, combined with cloud-based software applications, can be transformed into a fully connected test environment called the FTB Ecosystem. Leveraging platform connectivity, customers can keep track of their entire test fleet, manage software updates and schedule calibration procedures. All test data can be stored in a central database and used as a point of reference against future measurements within our EXFO Connect, cloud-based solution. Infiscal 2014, we released EXFO TFv (Test Function Virtualization), a cloud-based test virtualization solution that builds on our EXFO Connect solution and FTB Ecosystem by offering time-based licenses. For example, network operators can test higher transmission rates or different standards by leasing EXFO TFv across selected FTBplatforms during a prescribed period. As well, network operators can share software licenses among their fleet of FTB assets to avoid lengthy delays and reduce costs. Consequently, this enhanced test environment enables customers to increase productivity and reduce operating expenses. Wireless Test Equipment We offer 2G, 3G and 4G/LTE test solutions mainly for network operator labs. We provide two main product lines for the wireless test and measurement market: simulators and analyzers. EXFO’s network simulatorssimulate real-world, large-scale network traffic and end-user behavior inalaboratory environment in order to predict network behavior, uncover faults and optimize networks before wireless networks and services are deployed. Typical tests include regression and load testing. We offer 2G, 3G and 4G/LTE protocol analyzers for network operators. These instruments analyze mobile network elements in order to validate functionality according to wireless technology specifications, whether these elements interoperate with each other effectively when combined to form a network, and how well the live network performs. These test tools allow engineers to troubleshoot networks in order to find the source of errors and fix them as fast as possible. Our protocol analyzers support multi-interface testing and all major mobile technologies: GSM/GPRS/EDGE/UMTS/LTE. They enable fully automated testing and run powerful applications forprotocol monitoring, call and session tracing, quality of service and radio optimization measurement. In fiscal 2014, we enhanced our protocol analyzer offering by acquiring the assets of Aito Technologies. Bycombining the analytics software capabilities of Aito Technologies with our protocol analyzers, we provide mobile network operators with contextually relevant analytics and valuable insight to improve end-user quality ofexperience, enhance network performance and drive operational efficiencies. EXFO’s network simulators are used by network operators in their pre-deployment labs to simulate real-world, large-scale network traffic and end-user behavior in order to predict network behavior, uncover faults andoptimize networks before new wireless network components and/or services are deployed. 18 Table of Contents Wireline/Wireless Service Assurance Systems We provide a comprehensive service assurance solution, called the Brix System, for wireline and wireless network operators, as well as for the managed services arms of network equipment manufacturers in support ofservice-level agreements (SLAs) required by their customers. The Brix System is a hardware and software solution that delivers real-time, end-to-end quality of service (QoS) and quality of experience (QoE) service monitoring for next-generation IP networks. Built around adistributed architecture, we believe the Brix System enables the successful launch and ongoing profitable operation of Ethernet/IP-based voice, video and data networks and services across wireline and wireless networks. We believe a competitive advantage of EXFO’s service assurance solution is the ability to implement SLAmonitoring and assure any IP service, over any network, to any endpoint—all from the same open andextensible platform. Key capabilities include: ● Performance monitoring and analysis; ● Advanced data correlation and analysis engine; ● VoIP and VoLTE service assurance; ● IP/MPLS service assurance; ● Mobile backhaul and metro Ethernet service assurance; ● IP video service assurance; ● Advanced analytics and reports; and ● Custom solutions and back-office integration services. The Brix System offers a multi-play capability such that customers can leverage one, several oralloftheaforementioned capabilities on a single platform, which we believe delivers significant savings incapital and operating expenditures. We believe the highly scalable BrixWorx correlation and analysis engine architecture is well suited fortheneeds of operators’ networks and IP services.It works together with network-wide monitoring sources — including Brix verifiers, third-party devices and standards-based interfaces — and Brix software applications. Infiscal 2014, we acquired the assets of ByteSphere to complement BrixWorx. ByteSphere’s solutions feature advanced techniques for infrastructure performance management, including network element polling and fault management. The combination of ByteSphere and EXFO’s capabilities provides real-time correlation between network element performance metrics and probe-based service performance metrics. As a result, EXFO can drive the value of this raw data into correlated and actionable insight for customers through advanced analytics andvisualization. BrixWorx conducts network and IP service testing and monitoring, while collecting, storing, correlating and analyzing essential data to produce detailed graphical reports and analytics on end-to-end service performance. Brix software applications include: ● BrixCall: Voice quality and performance management; ● BrixNGN: IP/MPLS and carrier Ethernet (mobile backhaul and metro Ethernet) service quality monitoring; ● BrixVision: Comprehensive IP video quality and performance management; ● BrixView: Advanced analytics and business intelligence software; and ● BrixFlex: Adapted analytics and customized dashboards for integrated operations with operator backoffice and NOC systems. 19 Table of Contents Products for Network Equipment Manufacturers Wireline Test Equipment Our network equipment manufacturer solutions, mainly built around our IQS-600 platform, are available as test modules or stand-alone benchtop instruments. The next-generation IQS-600 platform can efficiently runasmany as 100 optical test modules using a single controller unit. Its system-based approach – one box, several test modules – combined with an open architecture (PXI, Windows, LabVIEW™, etc.) and ease ofprogramming, produces a highly flexible test environment. The IQS-600 also provides backward compatibility with recent IQ-generation test modules, while delivering all the power and advantages of a next-generation platform. EXFO’s wide selection of test modules includes multiservice test solutions covering optical transport network (OTN), Ethernet and SONET/SDN technologies, high-speed power meters, light sources, WDM laser sources, tunable laser sources, variable attenuators, polarization controllers, optical spectrum analyzers and optical switches. Outside our IQS family of products, we offer advanced, stand-alone test solutions for network equipment manufacturers in the process of developing ultra-high-speed optical networks. Wireless Test Equipment We offer 2G, 3G and 4G/LTE test solutions mainly for network equipment manufacturers. We provide twomain product lines for the wireless test and measurement market: simulators and analyzers. EXFO’s network simulatorssimulate real-world, large-scale network traffic and end-user behavior inalaboratory environment in order to predict network behavior, uncover faults and optimize networks before wireless networks and services are deployed. Typical tests include regression and load testing. EXFO’s protocol analyzers analyze mobile network elements in order to validate functionality according towireless technology specifications, whether these elements interoperate with each other effectively when combined to form a network, and how well the live network performs. These test tools allow engineers totroubleshoot networks in order to find the source of errors and quickly fix them. Our protocol analyzers support multi-interface testing and all major mobile technologies: GSM/GPRS/EDGE/UMTS/LTE. They enable fully automated testing and run powerful applications for protocol monitoring, call and session tracing, quality ofservice and radio optimization measurement. We believe our wireless test tools optimize network performance and ensure a high-quality user experience. The following table summarizes our wireless test solutions and their typical applications forthetelecommunications industry. Wireless Test and Solutions Product Type Product Line Typical Application Protocol Analyzer PowerHawk & PowerHawk Pro, TravelHawk &TravelHawk Pro Protocol analysis to verify correct network behavior. Network Simulator EAST portfolio, QA 600 & 800 families Regression and load testing. Mobile Communications Intelligence Tools NetHawk F10, NetHawk X6 and NetHawkC2 Intelligence tools for police, armed forces and other governmental organizations to fight organized crime and terrorists. 20 Table of Contents Research and Development Our global R&D operations fall under the management of a vice-president. We maintain R&D centers inQuebec City, Canada, Montreal, Canada, Toronto, Canada, Chelmsford, USA, Oulu, Finland and Pune, India. Gross research and development expenditures in fiscal 2014 totaled $52.4 million compared to $54.3 million in2013 and $59.3 million in 2012. We believe that our future success largely depends on our ability to introduce new solutions and product enhancements to our core technologies. Through market-oriented product portfolio review processes, we ensure that our investments in research and development are aligned with market opportunities and customers’ needs. This process enables us to maximize our returns on R&D investments by focusing our resources on prioritized projects. Product portfolio review meetings, which occur three times per year, enable us to select the right mixofnew products and allocate the necessary resources for their development. All our projects, including those already underway, are reviewed, given a priority rating and allocated budgets and resources. Existing projects canbe stopped or substantially redefined if there have been significant changes in market conditions, oriftheproject development schedule or budget has significantly changed. Product development projects, once they are underway, are managed through a structured process known as the stage-gate approach. The stage-gate approach is based on a systematic review of a project’s progress at various stages of its lifecycle. The following are the key review stages of the stage-gate approach: ● Market study and research feasibility; ● Product definition; ● Development feasibility; ● Development; ● Qualification; and ● Transfer to production At each stage, we review our project risks, costs and estimated completion time. We compare our design to anticipated market needs and ensure that our new product development is synchronized with other internal departments and external industry events. Sales We sell our telecom wireline and wireless test and service assurance solutions through direct and indirect sales channels in the Americas (US, Canada, Central and South America), Europe, Middle East and Africa (EMEA) and Asia-Pacific regions. In the Americas, we use a hybrid model, combining key account management with direct and indirect sales coverage. We typically use key account managers to serve large customers that generate high sales volumes or might potentially represent high sales volumes in the future. These key account managers are supplemented byregional sales managers, sales engineers, sales representatives and distributors in the US as well as Central andSouth American metropolitan areas, and regional sales managers and sales engineers in Canada. We opt for a direct sales approach when selling higher-end, highly technical products to sophisticated buyers. Sales of low- to medium-level complexity products to less stringent technical buyers are usually done through a manufacturer representative organization or distributors supported by regional sales managers. Ourmain sales offices in the Americas are located in Richardson, Texas, Quebec City, Canada, Toronto, Canada andMexico D.F., Mexico. They are supplemented by a regional presence in cities across the US, Central and South America, as well as Canada. On the international front, we have sales personnel covering strategic areas in EMEA and Asia-Pacific. 21 Table of Contents Our sales network in EMEA is supported by a main office and service center in Southampton, UK, which serves as headquarters of our European sales operations and also provides repair, calibration and technical support services for our EMEA customers. We also have additional sales offices in multiple countries across EMEA to serve and support our various customers and distribution partners. As for Asia-Pacific, our main sales offices for South East Asia are located in Singapore and Hong Kong, while our main sales representative offices for mainland China are located in Beijing and Shenzhen. In addition, wehave other sales offices in strategic locations around the world to support our network of distributors andvarious customers. We also rely on a network of distributors worldwide to work with us in supporting mostly ourinternational sales and to participate in a large number of international events. We believe that the local presence and cultural attributes of our distributors allow us to better serve our global markets. Our direct telecom sales team consists of a vice-president responsible for each major geographic region: Americas, EMEA and Asia-Pacific. These three sales executives are supported by regional sales directors that lead awidely distributed team acting as key account managers, regional sales managers, sales engineers andapplication engineers. Our sales people are located throughout major metropolitan areas around the world. This group of sales professionals has on average more than 15 years of experience in the fields oftelecommunications, fiber optics, or test and service assurance. Within each major geographic region, we have sales staff dedicated to wireline, wireless and service assurance customers. We also have an in-house Customer Service Group to meet the needs of existing and new customers. Thisgroup is responsible for providing quotations to customers, supporting our sales force, managing demonstration units, order management, technical support and training as well as calibration and repair services. Sales to customers in the Americas represented 53% of our sales in fiscal 2014, while sales to customers inEMEA and Asia-Pacific accounted for 28% and 19% of our sales, respectively. In comparison, the Americas, EMEA and Asia-Pacific accounted for 53%, 28% and 19% of our sales, respectively, in 2013, and 52%, 29% and 19% respectively, in 2012. Product Management, Marketing/Communications and Global Services Product Management Our telecom product management duties fall under the responsibility of two vice-presidents: 1) Physical-Layer and Wireless Testing; 2) Transport Testing and Service Assurance. Each product management executive issupported by directors and product managers who have various degrees in engineering, science and business administration. Directors and product managers are responsible for all aspects of our telecom marketing program including product strategy, new product introductions, definition of new features and functions, pricing, product launches and advertising campaigns. We follow up our marketing initiatives by attending industry trade shows. Furthermore, we have a customer relationship management (CRM) system to compile market and customer information including forecasts, opportunities, leads and competitive data. We use this information to make strategic business decisions. Marketing/Communications Our Marketing-Communications team, which mainly consists of a director, project managers, marketing writers, translators and graphic artists, supports our product management team by producing marketing andcorporate documentation. Literature includes specification sheets, application notes, product catalogues, advertising copy and an electronic corporate newsletter. This Marketing-Communications team is also responsible for all sales tools required by our worldwide sales force and for updating the marketing contents of our website. 22 Table of Contents Global Services EXFO’s Global Services operation, which falls under the responsibility of a vice-president, provides customers with a broad array of support and services worldwide. This team has in-house staff in North America, Europe, and Asia. It also provides local support in specific countries through select partners. Such a strategy enables EXFO to have a global reach while maintaining strong local ties. This team’s objective is to ensure customer satisfaction through a flawless business experience andtoachieve our long-term mission by providing internal and customer-facing services. Specifically, it fulfills itsmission by offering: ● Customer Relationship Management (CRM) Administration –Business Ownership of our CRM toolset and evolution; ● Sales Support – Leverage the effectiveness of our sales force by providing pre-sales and demo support, as well as guiding customers in purchasing the correct equipment for their respective applications, issuing quotations, and promoting our extended warranty service and support program; ● Order Management – Accurately process customer orders from entry through fulfillment anddelivery, and manage order changes; ● Customer Service – Serve as a primary interface for inbound and outbound customer communication. Provide customers with one central point of contact and work with the customer from purchasing equipment to helping them arrange for service, if necessary; ● Field Support – Provide expert technical support and deliver product service worldwide. Support ourWorldwide Service Centers and directly manage the Service Partner Program. Where applicable, furnish installation and on-site servicing for more complex equipment and applications; ● Systems Services – Provide pre-sale, delivery, post-sale technical support, and systems actualization of customer’s network monitoring and converged service assurance systems; ● Education Services – Aggregate expertise, develop material, and deliver free and fee-based training; ● Professional Services – Provide value-added solution services for our test and system customers. Manufacturing Our telecom manufacturing operations consist mainly of material planning, supply-chain management, sub-assembly, final assembly and test, software loading, calibration, quality control, shipping, billing and customs management. Most of our telecom manufacturing activities, which occupy a total of 122,000 square feet, take place at our facility compound in Quebec City, Canada and Shenzhen, China, but we also have facilities inChelmsford, USA, and Oulu, Finland, for final assembly of service assurance and wireless test equipment, respectively. All our manufacturing operations fall under the supervision of a vice-president. Our Quebec City, Canada, operations mainly produce low-volume, high-complexity telecom products. Ithas maintained ISO 9001 certification since 1994 and first obtained TL9000 certification in July 2012. Ourmanufacturing plant in Shenzhen, China, which started operations in September 2007, is responsible fortheproduction of high-volume, low-complexity telecom products. Our Shenzhen plant, which follows the same corporate quality standards, was first certified ISO 9001 in January 2009 and also obtained TL 9000 certification inJuly2012. All of our products meet required industry standards, and some of our products address additional voluntary standards, such as those set by Telcordia, formerly Bellcore, IEC, IETF, ETSI and other bodies that issue industry standards. During manufacturing, each product has a specific quality control plan, with rigorous checkpoints, to ensure product conformity. Various tasks in the quality assurance process include quality control, conformity testing, product documentation, product improvement, regulatory compliance, metrology andcalibration. 23 Table of Contents Our telecom manufacturing operations include the following responsibilities: ● Production. From production planning to product shipment, our production department isresponsible for manufacturing high-quality products on time. Factories are organized in work cells; each cell consists of specialized technicians with equipment and has full responsibility over a product family. Technicians are cross-trained and versatile enough, so that they can carry out specific functions in more than one cell. This allows shorter lead times by alleviating bottlenecks. ● Manufacturing and Test Engineering. This department, which supports our production cells, acts like a gatekeeper to ensure the quality of our products and the effectiveness of our manufacturing processes. It is responsible for the transfer of products from research and development tomanufacturing, product improvement, documentation, metrology, and the quality control andregulatory compliance process. Quality control represents a key element in our manufacturing operations. Quality is assured through product testing at numerous stages in the manufacturing process to ensure that our products meet both stringent industry and customer performance requirements. ● Supply-Chain Management. This department is responsible for sales forecasting, raw material procurement, material-cost reduction and vendor performance management. Our products consist ofoptical, electronic and mechanical parts, which are purchased from suppliers around the world. Approximately one-third of our parts are manufactured to our specifications. Materials represent thelargest portion of our cost of goods. Our performance is tightly linked to vendor performance, requiring greater emphasis on this critical aspect of our business. Our manufacturing operations are subject to environmental laws in various jurisdictions around theworld. Our product designs comply with WEEE Directive and RoHSDirective legislation enacted bytheEuropean Union regarding, respectively, the disposal of waste electrical and electronic equipment andtherestriction of the use of certain hazardous substances in electrical and electronic equipment, forallproducts exported to Europe. As the world undergoes climate changes, environmental and biodiversity issues have become critical to our society. We obtained ISO 14001 certification in October 2013 and, therefore, started continuous improvement in reducing our environmental footprint. Sources and Availability of Raw Materials We use various suppliers to provide parts for the manufacture and support of multiple product lines. Although our intention is to establish at least two sources of supply for materials whenever possible, we obtain certain materials from single or limited source supply arrangements. We may not be able to procure these parts from alternative sources at acceptable prices within a reasonable time; therefore, the loss or interruption of such arrangements could have an impact on our ability to deliver certain products on a timely basis. See Item 3D of this Annual Report under “Risk Factors” ‒ We depend on short-term arrangements with a single supplier or a limited number of suppliers for some key components and materials in our products, which makes us susceptible to supply shortages or price fluctuations that could adversely affect our operating results.” We will continue to reduce the risk of production interruptions and shortages of parts by: (1) selecting and qualifying alternative sources of supplies for key parts whenever possible, and (2) monitoring and maintaining an appropriate supply of key parts. 24 Table of Contents Seasonality Historically, we have been subject to seasonality mainly in our second quarter (December, January andFebruary) due to the Christmas holidays and delays in approval of network operators’ spending budgets forthe new calendar year. These two factors can have negative effects on our bookings in our second quarter, butthey are mitigated by the renewal of annual maintenance contracts and sometimes calendar year-end spending on the part of network operators. Following the acquisition of NetHawk Oyj in 2010, we are subject toincreased seasonality in the fourth quarter (June, July and August), since bookings activity tends to slow down during the summer months, especially in Europe. These seasonal effects do not apply consistently and do not always correlate to our financial results. Accordingly, they should not be considered as reliable indicators of future revenue or results of operations. Competition The telecommunications wireline and wireless test and service assurance industry is highly competitive and subject to rapid change as a result of technological developments and market conditions. We compete with many different companies, depending on product family and geographical market. We believe that the main competitive factors in the industry include the following: ● product performance and reliability; ● solution’s contribution to productivity; ● price and quality of products; ● level of technological innovation; ● product lead times; ● breadth of product offerings; ● ease of use; ● brand-name recognition; ● customer service and technical support; ● strength of sales and distribution relationships; and ● financial stability. Main competitors in the test and measurement equipment environment include global suppliers like Anritsu Corporation, Danaher Corporation (namely subsidiaries of Danaher: Fluke Networks and Tektronix Communications) and JDS Uniphase Corporation, as well as other players like AFL Noyse, IXIA, Kingfisher International, ShinewayTech, Spirent Communications plc, VeEX Inc., and Yokogawa Electric Corporation. On the service assurance side, we mainly compete against Anritsu Corporation, Empirix, IXIA, JDS Uniphase Corporation, NetScout Systems, Inc., Spirent Communications plc, Tektronix Communications and Teoco. See Item 3D of this Annual Report under “Risk Factors ‒ We must continue to overcome significant competition in our targeted industries in order to gain market share and achieve our growth strategy.” Main competitors in the test environment include global suppliers like Anritsu Corporation, Danaher Corporation (namely subsidiaries like Tektronix Communications and Fluke Networks until the reverse acquisition closes with NetScout Systems, Inc.) and JDS Uniphase Corporation, as well as other players like AFL Noyse, IXIA, Kingfisher International, ShinewayTech, Spirent Communications plc, VeEX Inc., and Yokogawa Electric Corporation. On the service assurance side, we mainly compete against Anritsu Corporation, Empirix, IXIA, JDS Uniphase Corporation, NetScout Systems, Inc., Spirent Communications plc, Tektronix Communications and Teoco. Employees As at November 1, 2014, we had1,572 full-time employees compared to 1,583 and 1,732 for the same periods in 2013 and 2012, respectively. Our workforce as of November1,2014 included339 employees inmanufacturing,655 employees in research and development, and578 employees in sales and marketing as well as general and administrative functions. 25 Table of Contents Our future performance depends, to a significant degree, on our continued ability to attract and retain highly skilled and qualified technical, sales and marketing, and senior management personnel. Our employees arenot represented by a labor union with the exception of our manufacturing personnel in Quebec City, Canada. We consider relations with our employees to be good. See Item 3D of this Annual Report under “Risk Factors ‒ Werequire employees and managers who are knowledgeable about the specialized nature of our business. Ifweare unable to attract and retain sufficient numbers of highly skilled technical, sales, marketing, senior management and other personnel, our operations and financial results will suffer”. Regulatory Environment In most countries where our products are sold, our products must comply with the regulations ofoneormore governmental entities. These regulations often are complex and vary from country to country. Depending upon the country and the relevant product, the applicable regulations may require product testing, approval, registration, marking and unique design restrictions. Accordingly, we have appointed a team ofengineers who are responsible for ensuring that our products comply with all applicable regulations. In the United States, our products must comply with the regulations of some agencies of the U.S. federal government, including the Federal Communications Commission (FCC), the Food and Drug Administration (FDA) and the Occupational Safety and Health Administration (OSHA). Under the FCC’s regulations, our products must comply with certain electromagnetic compatibility (EMC) requirements to insure they do not generate electromagnetic noise which could possibly cause undesirable operation, as well as affect other surrounding devices. Additionally, some of our products must comply with the FDA’s non-medicalperformance standards andrelated rules concerning light-emitting products, such as lasers. The FDA’s regulations applicable toourproducts are intended to promote safety by limiting human exposure to harmful non-iodizing radiation. Similarly, our products must comply with safety standards adopted by OSHA. Similar regulations apply in other countries. For example, in Canada our products must comply with theapplicable standards adopted by the Standards Council of Canada (SCC). These include product safety standards developed in collaboration with the Canadian Standards association as well as EMC requirements adopted by Industry Canada. Countries in the European Union require product compliance as dictated bytheapplicable directives, which are required to be authorized to apply the CE marking on the product. Thisincludes testing to ensure compliance with harmonized European Norm (EN) standards for product safety, EMC requirements and RoHS. In Europe, with the implementation of the WEEE directives for recycling of electronic products in selected European Countries (2002/96/EC revisited later and named 2012/19/EU), EXFO has established a process to ensure full compliance with regulations and oversee the management, logistics, recycling rate, disposal services and activities related to recycling of electronic equipment and products within the member states. Additionally, to address the issue of environmental compliance, the European Union has mandated theRestriction of the Use of Certain Hazardous Substances or “RoHS” Directive (2002/95/EC revisited later andnamed 2011/65/EU), which applies to all products included within the scope of WEEE directive with theexception of Categories 8 (Medical devices) and 9 (Monitoring and control instruments). Mandatory product compliance includes the ban of certain substances within specified concentrations, unless formally exempted bythedirective. To ensure compliance to this directive, a formal restricted substances control (RSC) program wasimplemented for our products included within the scope of WEEE. This program ensures the design, procurement and manufacturing of affected products prevents the inclusion of the banned substances as specified bythe RoHS directive. Other significant types of regulations not described in this Annual Report also may apply, depending upon the relevant product and country of destination. 26 Table of Contents Intellectual Property Our success and ability to compete are dependent in part on our ability to develop and protect our proprietary technology. We file U.S. and international (utility) patent applications to protect technology, inventions and improvements important to the development of our business. We also rely on a combination of design patents, copyright, trademark, trade secret rights, licensing and confidentiality agreements. Our intellectual property and proprietary technology are important to the continued success ofourbusiness. Were we to inadequately protect this proprietary technology, our competitive position might besignificantly impaired. Nevertheless, there remains a risk that our intellectual property rights, particularly ourexisting or future patents might be invalidated, circumvented, challenged or required to be licensed to others. Furthermore, others may claim that our products infringe upon their intellectual property rights, or they mayinfringe our intellectual property, and we may expend significant resources enforcing or defending our rights or suffer competitive injury. As of August 31, 2014, our records indicate that we held the following portfolio of utility patents: 49actively-maintained granted U.S. patents, 41 granted or validated patents in countries of the European Union, 6patents in Canada, 8 patents in China, and 3 patents in other jurisdictions. In addition, we have 28 utility patent applications (including provisional applications) pending in the U.S., 2 in Canada, 10 in China, 22 patent applications at the European Patent Office or directly entered at the national patent office of an EU member country, and 9 applications in other countries, as well as 2 International Applications under the Patent Cooperation Treaty that have not yet entered the national/regional phase. The expiration dates of our active issued patents range from 2016 to 2032. As of August 31, 2014, our records also indicate that we also hold 2 granted “design” patents in each ofChina and Europe, as well as 10 pending design patent applications, in the United States and several other jurisdictions. We consider seven of our inventions for which patents have either been granted or are pending tobematerial. These inventions are: ● a method and apparatus for improved characterization of loss-inducing “events” along an optical fiber using an Optical Time Domain Reflectometer (OTDR).This invention describes how, byajudicious combination of OTDR data corresponding to different optical-pulse durations, thelocation and loss characteristics of an event can be quantified with much better accuracy and/ormore rapidly than via conventional approaches.This invention is offered as an option foralmost all of the current EXFO OTDR-based products; ● a method for determining the optical signal-to-noise ratio employing an optical spectrum analyzer, which is particularly advantageous for use with tightly-filtered DWDM signals used in high-bandwidth optical networks.This invention is a key value-added option to our FTB-5240-S series of portable optical spectrum analyzers; ● a method and apparatus to determine the theoretical and practical data rates for a cable under test. This invention forms the basis of the EXFO CableSHARK product, describing how two test devices, communicating with each other via the cable under test, can predict the performance of a pair ofADSL (Asymmetric Digital Subscriber Line) modems, and in case of problems, analyze the cause ofthe modems’ failure to synchronize; ● a method and system for hardware time stamping packetized data to provide sub-microsecond accuracy in test measurements, which is embedded in the Brix100M, Brix1000, and Brix2500 Series Verifiers; 27 Table of Contents ● a method for actively analyzing a data packet delivery path to provide diagnostics and root cause analysis of network delivery path issues, which is embedded in BrixCall, BrixNGN, and BrixVision applications of EXFO Service Assurance; ● a distributed protocol analyzer for quality-of-service measurement. This invention underlies thecombined QoS measurements offered in the NetHawk iPro and NetHawk M5 products; and ● a communication methodology used to perform independent bi-directional protocol testing over aconnection or connectionless network between two test instruments, wherein the transfer mechanism of status and intermediate test results during an active test and the transmission ofthefinal results to one of the instruments enables the user to perform a bidirectional single-ended test. This invention is at the heart of the EXFO Datacom product families, including applications inconformity with our EtherSAM standard test suite. Confidentiality and proprietary information agreements with our senior management, employees andothers generally stipulate that all confidential information developed or made known to these individuals byus during the course of their relationship is to be kept confidential and not disclosed to third parties, except under specific circumstances. The agreements also generally provide that all intellectual property developed bytheindividual in the course of rendering services to us belongs exclusively to us. However, these efforts afford only limited protection. 28 Table of Contents C. Organizational Structure As of November 1, 2014, the following chart presents our corporate structure, the jurisdiction ofincorporation of our subsidiaries and the percentage of shares (which is also the percentage of voting power) that we hold in those subsidiaries. 29 Table of Contents D. Property, Plants and Equipment Our head offices are located in Quebec City, Province of Quebec, Canada where we occupy two buildings. These buildings house our executive and administrative offices, research and development facilities andproduction facilities. We also have offices in Montreal, Province of Quebec, Canada, in Concord, Ontario, Canada, in Chelmsford, Massachusetts, United States (EXFO Service Assurance Inc.), in Eastleigh, Hampshire, United Kingdom (EXFO Europe Limited), in Shenzhen, China (EXFO Telecom Equipment (Shenzhen) Co. Ltd.), in Pune, India (EXFOElectro-Optical Engineering India Private Ltd.), in Stockholm, Sweden (EXFO Sweden Aktiebolag), in Oulu, Finland (EXFO Oy), in Lappeenranta, Finland (EXFO Oy), and inRichardson, Texas, United States (EXFO America Inc.). In addition, we maintain sales offices and/or have regional sales managers located in China, Czech Republic, France, Germany, Great Britain, India, Mexico, Singapore, Spain, Sweden, United Arab Emirates andtheUnited States. In September 2010, in April 2011, in August 2012 and in June 2013, we purchased premises inMagarpatta, Pune, India for research and development activities. In May 2012, we completed the construction and relocated our R&D activities (located in Montreal) into anew building of 125,000 sq. ft. We occupy approximately 60% of the premises and intent to lease the remaining for anundetermined period. This project cost $21.5 million and was paid cash. The following table sets forth information with respect to the main facilities that weoccupy asatNovember 1, 2014. Location Use of Space Square Footage % of Utilization Type of Interest 436 Nolin Street Quebec (Quebec) G1M 1E7 Occupied for manufacturing of products 90% Owned 400 Godin Avenue Quebec (Quebec) G1M 2K2 Occupied for research and development, customer services, manufacturing, management and administration 85% Owned 2500 Alfred-Nobel Montreal(Quebec) H4S 2C3 Occupied for research and development, management and administration 50% Owned 2500 Alfred-Nobel Montreal(Quebec) H4S 2C3 Available for rent 0% Owned 160 Drumlin Circle Concord (Ontario) L4K 3E5 Occupied for research and development, product management and administration 40% Owned 270 Billerica Road Chelmsford, MA 01824 United States Occupied for research and development, manufacturing, management and administration 75% Leased 30 Table of Contents Location Use of Space Square Footage % of Utilization Type of Interest Winchester House School Lane Chandlers Ford, Eastleigh Hampshire SO53 4DG United Kingdom Occupied for European customer service, sales management and administration 70% Leased 3rd Floor, Building 10 Yu Sheng Industrial Park (Gu Shu Crossing) No. 467, National Highway 107 Xixiang, Bao An District Shenzhen 518126 China Occupied for manufacturing of products 90% Leased Offices No 102, 602, 603, 604, 701 and702 Tower S-4 Cybercity Magarpatta , Hadapsar Pune 411 013 India Occupied for research and development 80% Owned Elektroniikkatie 2 FI-90590 Oulu Finland Occupied for research and development, manufacturing, management and administration 100% Leased Including the warehouse space. Premises without the warehouse are approximately 115,000 square feet. Item 4A. Unresolved Staff Comments Not applicable. 31 Table of Contents Item5. Operating and Financial Review and Prospects This discussion and analysis contains forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995, and we intend that such forward-looking statements be subject to the safe harbors created thereby. Forward-looking statements are statements other than historical information or statements ofcurrent condition. Words such as may, expect, believe, plan, anticipate, intend, could, estimate, continue, orsimilar expressions or the negative of such expressions are intended to identify forward-looking statements. Inaddition, any statements that refer to expectations, projections or other characterizations of future events andcircumstances are considered forward-looking statements. They are not guarantees of future performance andinvolve risks and uncertainties. Actual results may differ materially from those in forward-looking statements due to various factors including, but not limited to, macroeconomic uncertainty as well as capital spending andnetwork deployment levels in the telecommunications industry (including our ability to quickly adapt cost structures with anticipated levels of business and our ability to manage inventory levels with market demand); future economic, competitive, financial and market conditions; consolidation in the global telecommunications test and service assurance industry and increased competition among vendors; capacity to adapt our future product offering to future technological changes; limited visibility with regards to customer orders and the timing of such orders; fluctuating exchange rates; concentration of sales; timely release and market acceptance of our new products and other upcoming products; our ability to successfully expand international operations; our ability tosuccessfully integrate businesses that we acquire; and the retention of key technical and management personnel. Assumptions relating to the foregoing involve judgments and risks, all of which are difficult or impossible to predict and many of which are beyond our control. Other risk factors that may affect our future performance andoperations are detailed in our Annual Report, on Form 20-F, and our other filings with the U.S. Securities andExchange Commission and the Canadian securities commissions. We believe that the expectations reflected inthe forward-looking statements are reasonable based on information currently available to us, but we cannot assure that the expectations will prove to have been correct. Accordingly, you should not place undue reliance onthese forward-looking statements. These statements speak only as of the date of this document. Unless required by law or applicable regulations, we undertake no obligation to revise or update any of them to reflect events orcircumstances that occur after the date of this document. This discussion and analysis should be read inconjunction with the consolidated financial statements. The following discussion and analysis of financial condition and results of operations is dated November24,2014. All dollar amounts are expressed in US dollars, except as otherwise noted. COMPANY OVERVIEW We are a leading provider of next-generation test, service assurance and end-to-end quality of experience solutions for mobile and fixed network operators and equipment manufacturers in the global telecommunications industry. Our intelligent solutions with contextually relevant analytics improve end-user quality of experience, enhance network performance and drive operational efficiencies throughout the network and service delivery lifecycle. We target high-growth market opportunities related to increasing bandwidth and improving quality ofexperience on network infrastructures: 4G/LTE (long-term evolution), wireless backhaul, small cells anddistributed antenna systems (DAS), 100G network upgrades and fiber-to-the-home (FTTH)/fiber-to-the-curb (FTTC)/fiber-to-the-node (FTTN) deployments. 32 Table of Contents Our success has been largely predicated on our core expertise in developing test equipment for wireline networks. These solutions are available as handheld test instruments, portable platforms with related modules, and as rack-mounted chassis with related modules. Our PC-centric, open-ended platforms, combined with cloud-based software applications, can be transformed into a fully connected test environment called the FTB Ecosystem. Leveraging platform connectivity, customers can keep track of their entire test fleet, manage software updates andschedule calibration procedures. All test data within the FTB Ecosystem can be stored in a central database and used as a point of reference against future measurements. Consequently, this enhanced test environment enables customers to increase productivity and reduce operating expenses. Over the years, we expanded our product portfolio into service assurance for next-generation IP (internet protocol) networks and into test equipment for 2G, 3G and 4G/LTE wireless networks. Our service assurance solution, called the Brix System, is a probe-based hardware and software solution that delivers end-to-end, quality of service and quality of experience visibility as well as real-time, Internet Protocol (IP) service monitoring andverification of next-generation IP networks. Built around a distributed architecture, the Brix System enables the successful launch and ongoing profitable operation of IP-based voice, video and data applications and services across wireline and wireless networks. Our 2G, 3G and 4G/LTE test portfolio mainly consists of network simulators and protocol analyzers. Ournetwork simulators simulate real-world, large-scale network traffic and end-user behavior in a laboratory environment inorder to predict network behavior, uncover faults and optimize networks before wireless networks and services are deployed. Our protocol analyzers analyze mobile network elements in order to validate functionality according towireless technology specifications, determine whether or not these elements interoperate with each other effectively when combined to form a network, and assess how well the live networkperforms. The competitive advantages of our products include a high degree of innovation, modularity (especially wireline products) and ease of use. Ultimately, our products enable network equipment manufacturers andoperators to design, deploy, troubleshoot and monitor wireline and wireless networks and, in the process, help them reduce the cost of operating their networks. We have a staff of approximately 1600 people in 25 countries, supporting more than 2000 customers inapproximately 100 countries around the world. We operate three main manufacturing sites, which are located inQuebec City, Canada, in Shenzhen, China and in Oulu, Finland. We also have five main research anddevelopment expertise centers in Boston, Toronto, Montreal, Quebec City and Oulu, supported by a software development center in India. We launched 24 new products or major upgrades in fiscal 2014. Key new product introductions during 2014 included, among others an all-in-one optical and Ethernet test module that accelerates the deployment andtroubleshooting of wireless backhaul, small cell and metro Ethernet networks; a monitoring solution that offers end-to-end visibility of network infrastructure performance through the distributed polling of millions ofnetwork elements; the industry’s smallest platform for high-speed, multitechnology testing in the field; a service assurance solution that enables mobile operators to proactively monitor and assure quality of experience of voice-over-LTE (VoLTE) deployments; a tablet-based OTDR series that simplifies and reduces testing time on fixed andmobile networks; and a fully automated fiber inspection probe that eliminates error risks and reduces fiber connector inspection time by more than 50%. We reported sales of $230.8 million in fiscal 2014, which represents a decrease of 4.7% year-over-year from $242.2million in 2013. We reported net earnings of $783,000, or $0.01 per diluted share, in fiscal 2014, compared to$1.3million, or$0.02 per diluted share, in 2013. Net earnings in fiscal 2014 included $4.1 million in after-tax amortization of intangible assets, $1.7 million in stock-based compensation costs and a foreign exchange gain of$1.6 million. Net earnings in fiscal 2013 included $6.4 million in after-tax amortization of intangible assets, $1.8million in stock-based compensation costs, $0.1 million in after-tax restructuring charges and a foreign exchange gain of $4.1million. 33 Table of Contents Adjusted EBITDA (net earnings before interest, income taxes, depreciation and amortization, restructuring charges, stock-based compensation costs and foreign exchange gain) amounted to $14.4 million, or 6.2% of sales, infiscal2014, compared to $17.3million, or 7.2% of sales, in 2013. See further in this document for a complete reconciliation of adjusted EBITDA and IFRS net earnings. During the third quarter of fiscal 2014, we acquired the assets of ByteSphere LLC, a Boston-area software company specializing in global IT management and network monitoring solutions. This transaction extends ourservice assurance offering into infrastructure performance visibility through highly scalable device and network element polling. In addition, in the fourth quarter of fiscal 2014, we acquired assets of Aito Technologies Ltd, aFinnish provider of customer experience analytics for mobile network operators. These two acquisitions areimmaterial individually and collectively. The purchase prices were allocated to intangible assets. On January 8, 2014, we announced that our Board of Directors approved the renewal of our share repurchase program, by way of a normal course issuer bid on the open market of up to 10% of the issued andoutstanding subordinate voting shares, representing 2,043,101subordinate voting shares at the prevailing market price. Thenormal course issuer bid started on January 13, 2014, and will end on January12,2015. Sales We sell our products to a diversified customer base in approximately 100 countries through our direct sales force and channel partners, such as sales representatives and distributors. Most of our sales aredenominated in USdollars and euros. In fiscal 2012, 2013 and 2014, no customer accounted for more than 10% of our sales, with our top customer representing 4.4%, 6.1% and 6.1% of our sales respectively. We believe that we have a vast array of products, a diversified customer base, and a good spread across geographical areas, which provides us with reasonable protection against the concentration of sales andcreditrisk. Cost of Sales The cost of sales includes raw materials, salaries and related expenses for direct and indirect manufacturing personnel, as well as overhead costs. Excess, obsolete and scrapped materials are also included inthe cost of sales. However, the cost of sales is presented exclusive of depreciation and amortization, which areshown separately in the statements of earnings. Operating Expenses We classify our operating expenses into three main categories: selling and administrative expenses, research anddevelopment expenses, as well as depreciation and amortization expenses. Selling and administrative expenses consist primarily of salaries and related expenses for personnel, sales commissions, travel expenses, marketing programs, professional services, information systems, human resources and other corporate expenses. Gross research and development expenses consist primarily of salaries and related expenses for engineers andother technical personnel, material component costs as well as fees paid to third-party consultants. Weareeligible to receive research and development tax credits and grants on research and development activities carried out in Canada and Finland. All related research and development tax credits and grants are recorded asareduction of gross research and development expenses. 34 Table of Contents RESULTS OF OPERATIONS (in thousands of US dollars, except per share data, and as a percentage of sales for the years indicated) Consolidated statements of earningsdata(1): Sales $ $ $ % % % Cost of sales (2) Selling and administrative Net research and development Depreciation of property, plant and equipment Amortization of intangible assets Changes in the fair value of cash contingent consideration – – ) – – ) Interest and other income ) – ) Foreign exchange (gain) loss ) Earnings (loss) before income taxes ) – Income taxes Net earnings (loss) for the year $ $ $ ) % % )% Basic and diluted net earnings (loss) pershare $ $ $ ) Other selected information: Gross margin (3) $ $ $ % % % Research and development data: Gross research and development $ $ $ % % % Net research and development $ $ $ % % % Restructuring charges included in: Cost of sales $
